Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 02/13/2020, 06/14/2020, 06/28/2020, 07/28/2020 and 04/14/2021 has been considered by Examiner and made of record in the application file.

Election/Restrictions

2.	Applicant elects to prosecute the claims corresponding to species 1, claims 1-9,
without traverse is acknowledged.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 1 recites the limitation "...a sufficient distance..." in line 27; the term “a sufficient distance" is previously presented in the claim lines 17-18. It is not cleared that the limitation "a sufficient distance" in line 27 referred back to the limitation "a sufficient distance” claimed previously in lines 17-18. Clarification is required.

Claim Rejections - 35 USC §103


5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichimiya (U.S. PUB. 2007/0025716) in view of Ben Ayed (U.S. PUB. 2012/0019379).

Consider claim 1, Ichimiya teaches a method of pairing first and second wireless devices, wherein the first wireless device comprises a display and a radio receiver, the method comprising: displaying instructions on the display to change a distance in a first direction between the first and second wireless devices in response to the first wireless device detecting a pairing broadcast signal from the second wireless device (page 5 [0077]); displaying a proximity indicator on the display indicating a first changing distance between the first and second wireless devices in response to the first wireless 
Ichimiya does not explicitly show that displaying instructions on the display to change the distance in a second direction opposite the first direction between the first and second wireless devices in response to the first wireless device detecting a sufficient distance in the first direction between the first and second wireless devices; and establishing a communications link between the first and second wireless devices in response to the first wireless device detecting a sufficient distance in the second direction between the first and second wireless devices.
In the same field of endeavor, Ben Ayed teaches displaying instructions on the display to change the distance in a second direction opposite the first direction between the first and second wireless devices in response to the first wireless device detecting a sufficient distance in the first direction between the first and second wireless devices (page 2 [0017]); and establishing a communications link between the first and second wireless devices in response to the first wireless device detecting a sufficient distance in the second direction between the first and second wireless devices (page 9 [0141]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, displaying instructions on the display to change the distance in a second direction opposite the first direction between the first and second wireless devices in response to the first wireless device 

Consider claim 2, Ichimiya further teaches wherein: the displaying instructions on the display to change the distance in the first direction comprises displaying instructions on the display to increase the distance between the first and second wireless devices; and the displaying instructions on the display to change the distance in a second direction opposite the first direction comprises displaying instructions on the display to decrease the distance between the first and second wireless devices (page 5 [0077]).  

Consider claim 3, Ichimiya further teaches wherein the displaying the proximity indicator on the display indicating the first changing distance comprises displaying the proximity indicator having one of a segmented bar, a series of concentric circles, and a plurality of colors to indicate the first changing distance between the first and second wireless devices (page 4 [0064]).  

Consider claim 4, Ichimiya further teaches wherein a first color indicates the first and second wireless devices are proximate to each other and a second color indicates the first and second wireless devices are distant from each other (page 4 [0064]).  



Consider claim 6, Ben Ayed further teaches wherein the segmented bar displays a decreasing number of segments in the segmented bar as the distance between the first and second wireless 29BHC144007 PCT-US N N (BHDD-052-PCT-US-C02) devices increases and displays an increasing number of segments in the segmented bar as the distance between the first and second wireless devices decreases (page 2 [0017]).  

Consider claim 7, Ben Ayed further teaches wherein the segmented bar disappears from the display in response to the distance between the first and second wireless devices exceeding a pre-defined distance (page 2 [0017]).  

Consider claim 8, Ben Ayed further teaches wherein the first wireless device comprises a logic circuit configured to determine whether a radio signal strength signal received from the radio receiver exceeds a pre-defined threshold value (page 6 [0096]).  

Consider claim 9, Ichimiya further teaches wherein the first wireless device comprises a smart device and the second wireless device is operative to measure a blood glucose level (page 5 [0085]).

Conclusion


7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649